DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/8/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/3/21, 1/14/20 and 11/24/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Response to Arguments


Applicant's arguments filed 3/8/21 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathy (U.S. Pub. No. 20200249348 A1), in view of Amaya-Benitez (U.S. Pub. No. 20200021792 A1), further in view of Ito (U.S. Pub. No. 20160161611 A1).

Regarding to claim 1, 10 and 17:

17. Mathy teach a camera apparatus for time-of-flight depth imaging, comprising:
a light source configured to emit light; (Mathy [0039] the imaging system 100 includes light receiving pixels in a sensor array 102, a light emitter or light emitters 104, and a lens 108)
an image sensor comprising a plurality of pixels (Mathy [0039] the imaging system 100 includes light receiving pixels in a sensor array 102, a light emitter or light emitters 104, and a lens 108) configured to receive reflected light, (Mathy [0035] time of flight (ToF) depth imager arrays create images of the distance (i.e. depth) to objects in the scene, by emitting light close to the imager and measuring the time it takes for the light to reflect off objects and return to the imager)
wherein the image sensor is further configured to capture a first set of frames using a first mode without harmonic cancellation, (Mathy FIG. 2, FIG. 9   [0115] operating at 30 frames per seconds with hundreds of thousands of pixels. At 908, the corrected depth is output from the processor) and capture a second set of frames using a second mode (Mathy FIG. 10 [0121] at step 1006, the processor performs dimensionality reduction on the measurements as described in detail above. Dimensionality reduction reduces the number of measurements. At step 1008, the processor looks up the corrected depth in the lookup table using the dimensionally reduced values. At step 1010, the processor outputs the corrected depth. Mathy [0070] one approach to obtaining measurements with such a function is to perform extra measurements that cancel out higher harmonics of the function A.sub.X(t). For example, Fourier decomposing the function A.sub.X(t) into Fourier modes, as shown in equation (19): A.sub.X(t)=Σ.sub.jA.sub.j(cos(jωt+ϕ.sub.i)+1)  (19)) with harmonic cancellation, and (Mathy [0120] dimensionality reduction can be achieved by writing sweep functions as a set of Fourier components. Some embodiments of time-of-flight cameras use relatively few Fourier components. For example, only a few Fourier components are used when only a few Fourier components are large enough to 
a processor configured to estimate first depth measurements for the first set of frames, (Mathy FIG. 2, FIG. 9 [0115] operating at 30 frames per seconds with hundreds of thousands of pixels. At 908, the corrected depth is output from the processor)

Mathy do not explicitly teach wherein, for each subset of the first set of frames captured, one frame of the second set of frames is captured; and generate corrected depth measurements based on the second sets of frames by adjusting the first depth measurements to correct for depth non-linearity.

However Amaya-Benitez teach wherein, for each subset of the first set of frames captured, one frame of the second set of frames is captured; and (Amaya-Benitez [0017] FIG. 3 illustrates an example of the harmonics used to calculate a cyclic error)
and generate corrected depth measurements based on the second sets of frames by adjusting the first depth measurements to correct for depth non-linearity. (Amaya-Benitez Fig. 2a [0046] by using the predetermined optical path, at least one of the cyclic and the offset error can be determined and the determined error can be used for performing the on-the-flight measurement calibration, such that the cyclic [depth non-linearity] and/or offset error which would be introduced by measuring a distance with the first imaging sensor can be corrected)



The combination of Mathy and Amaya-Benitez do not explicitly teach two mode.

However Ito teach two mode.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mathy, further incorporating Amaya-Benitez and Ito in video/camera technology. One would be motivated to do so, to incorporate two modes. This functionality will improve accuracy.

Regarding to claim 2 and 11:

2. Mathy teach the method of claim 1, Mathy do not explicitly teach further comprising determining a second depth measurement in the second set of frames.

further comprising determining a second depth measurement in the second set of frames. (Amaya-Benitez Fig. 2a [0038] some embodiments pertain to a time-of-flight camera, including a light source for emitting light; a first imaging sensor; and a controller configured to perform a time-of-flight measurement calibration based on determining at least one of a cyclic error and an offset error by detecting light emitted from the light source with a second imaging sensor, wherein a predetermined optical path is provided between the light source and the second imaging sensor)

Regarding to claim 3, 13 and 20:

3. Mathy teach the method of claim 2, wherein estimating the first depth measurement in the first set of frames includes estimating a plurality of first depth measurements in the first set of frames, (Mathy [0038] systems and methods are presented herein for resolving the multipath effect. One approach to resolving the multipath effect is to increase the number of measurements. For example, multiple depth images can be collected, each using a different frequency for the emitted light) and further comprising: generating a correction table (Mathy [0012] the look-up table comprises stored corrected depth data for respective subsets of the first set of measurements. In some implementations, the processor is further configured to undergo a calibration step) for the plurality of first depth measurements based on the second depth measurement. (Mathy [0016] an imaging apparatus for resolving multi-path corruption includes a light source configured to emit a nonsinusoidal light 

Regarding to claim 4:

4. Mathy teach the method of claim 2, further comprising performing harmonic cancellation on the second set of frames, (Mathy FIG. 10 at step 1006, the processor performs dimensionality reduction on the measurements as described in detail above. Dimensionality reduction reduces the number of measurements. At step 1008, the processor looks up the corrected depth in the lookup table using the dimensionally reduced values. At step 1010, the processor outputs the corrected depth. Mathy [0120] dimensionality reduction can be achieved by writing sweep functions as a set of Fourier components. Some embodiments of time-of-flight cameras use relatively few Fourier components. For example, only a few Fourier components are used when only a few Fourier components are large enough to be non-negligible. In some examples, measurements are combined to reduce the number of Fourier components [harmonic cancellation]) in the second mode. (Mathy [0070] one approach to obtaining measurements with such a function is to perform extra measurements that cancel out higher harmonics of the function A.sub.X(t). For example, Fourier decomposing the 

Regarding to claim 5 and 14:

5. Mathy teach the method of claim 1, further comprising receiving reflected light at the image sensor, (Mathy [0035] time of flight (ToF) depth imager arrays create images of the distance (i.e. depth) to objects in the scene, by emitting light close to the imager and measuring the time it takes for the light to reflect off objects and return to the imager)

Mathy teach do not explicitly teach and, in the first mode, estimating a phase shift of the reflected light without using harmonic cancellation.

However Amaya-Benitez teach in the first mode, estimating a phase shift of the reflected light without using harmonic cancellation. (Amaya-Benitez [0031] time-of-flight (ToF) is known to include a variety of methods that measure the time that a light needs for traveling a distance in a medium, such that the distance can be determined, e.g. by determining a phase shift as also discussed further below)

Regarding to claim 6 and 15:

6. Mathy teach the method of claim 5, further comprising, in the second mode, for the second set of frames: (Mathy FIG. 10 at step 1006, the processor performs dimensionality reduction on the measurements as described in detail above. Dimensionality reduction reduces the number of measurements. At step 1008, the processor looks up the corrected depth in the lookup table using the dimensionally reduced values. At step 1010, the processor outputs the corrected depth. Mathy [0120] dimensionality reduction can be achieved by writing sweep functions as a set of Fourier components. Some embodiments of time-of-flight cameras use relatively few Fourier components. For example, only a few Fourier components are used when only a few Fourier components are large enough to be non-negligible. In some examples, measurements are combined to reduce the number of Fourier components [harmonic cancellation])

Mathy teach do not explicitly teach estimating a phase shift of the reflected light using harmonic cancellation.

However Amaya-Benitez teach estimating a phase shift of the reflected light using harmonic cancellation. (Amaya-Benitez [0031] time-of-flight (ToF) is known to include a variety of methods that measure the time that a light needs for traveling a distance in a medium, such that the distance can be determined, e.g. by determining a phase shift as also discussed further below. [0033] In some embodiments, generally, the distance is obtained from the phase of the first harmonic of the correlation wave, since the first harmonic, typically, has the highest amplitude. Of course, in some embodiments, 

Regarding to claim 7:

7. Mathy teach the method of claim 1, further comprising receiving reflected light at the image sensor, (Mathy [0035] time of flight (ToF) depth imager arrays create images of the distance (i.e. depth) to objects in the scene, by emitting light close to the imager and measuring the time it takes for the light to reflect off objects and return to the imager) 

Mathy do not explicitly teach in the first mode, estimating a phase shift of the reflected light without depth linearization.

However Amaya-Benitez teach in the first mode, estimating a phase shift of the reflected light (Amaya-Benitez [0031] time-of-flight (ToF) is known to include a variety of methods that measure the time that a light needs for traveling a distance in a medium, such that the distance can be determined, e.g. by determining a phase shift as also discussed further below. [0033] In some embodiments, generally, the distance is obtained from the phase of the first harmonic of the correlation wave, since the first harmonic, typically, has the highest amplitude. Of course, in some embodiments, more than one and other than the first harmonics may be used for determining the without depth linearization. (Amaya-Benitez Fig. 2a [0046] by using the predetermined optical path, at least one of the cyclic and the offset error can be determined and the determined error can be used for performing the on-the-flight measurement calibration, such that the cyclic [depth non-linearity] and/or offset error which would be introduced by measuring a distance with the first imaging sensor can be corrected)

Regarding to claim 12 and 19:

19. Mathy teach the camera apparatus of claim 17, Mathy do not explicitly teach wherein the processor is configured to: determine second depth measurements in the second set of frames, and generate the corrected depth measurements by correcting the first depth measurements based in part on second depth measurements.

However Amaya-Benitez teach wherein the processor is configured to: determine second depth measurements in the second set of frames, and generate the corrected depth measurements by correcting the first depth measurements based in part on second depth measurements. (Amaya-Benitez Fig. 2a [0038] some embodiments pertain to a time-of-flight camera, including a light source for emitting light; a first imaging sensor; and a controller configured to perform a time-of-flight measurement calibration based on determining at least one of a cyclic error and 

Claims 8-9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathy (U.S. Pub. No. 20200249348 A1), in view of Amaya-Benitez (U.S. Pub. No. 20200021792 A1), further in view of Ito (U.S. Pub. No. 20160161611 A1) and Li (U.S. Pub. No. 20190046302 A1).

Regarding to claim 8 and 16:

8. Mathy teach the method of claim 1, Mathy teach do not explicitly teach wherein the first set of frames is at least two times larger than the second set of frames.

However Li teach wherein the first set of frames is at least two times larger than the second set of frames. (Li [0045] the full illumination frames are used for texturing the 3D model generated by the partially-illuminated frame data. In one sequence, a first set (e.g., six) pattern frames are used, interspersed with a second set (e.g., three) illumination frames, for a sequence total of nine total CCD frames)

The motivation for combining Mathy, Amaya-Benitez and Ito as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify 

Regarding to claim 9:

9. Mathy teach the method of claim 1, Mathy teach do not explicitly teach wherein capturing the second set of frames comprises capturing ones of the second set of frames interspersed with capturing subsets of the first set of frames.

However Li teach wherein capturing the second set of frames comprises capturing ones of the second set of frames interspersed with capturing subsets of the first set of frames. (Li [0045] the full illumination frames are used for texturing the 3D model generated by the partially-illuminated frame data. In one sequence, a first set (e.g., six) pattern frames are used, interspersed with a second set (e.g., three) illumination frames, for a sequence total of nine total CCD frames)

Regarding to claim 18:

18. Mathy teach the camera apparatus of claim 17, Mathy teach do not explicitly teach wherein each respective subset of the first set of frames includes at least two frames.

wherein each respective subset of the first set of frames includes at least two frames. (Li [0045] the full illumination frames are used for texturing the 3D model generated by the partially-illuminated frame data. In one sequence, a first set (e.g., six) pattern frames are used, interspersed with a second set (e.g., three) illumination frames, for a sequence total of nine total CCD frames)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482